 In the Matter of ALUMINUM COMPANY OF AMERICA (NEWARK WORKS)andAMERICAN FEDERATION or LABORCase No. 8-R-1663.-Decided March 31, 1945Mr. E. B. Fassel,of Newark, Ohio, andMr. Paul G. Rodewald,ofPittsburgh, Pa., for the Company.Mr. Joseph R. Padway,byMr. James A. Glenn,ofWashington,D. C., Mr. T. C. Dethlo ff,of Akron, Ohio,' andMr. L. T. Gourley,ofMobile, Ala., for the AFL.Mr. Philip M. Curran,of Pittsburgh, Pa., andMr. Albert J. Marsh,of Zanesville, Ohio, for the CIO.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by American Federation of Labor, hereincalled the AFL, alleging that a question affecting commerce had arisenconcerning the representation of employees of Aluminum Company ofAmerica, (Newark Works), Newark, Ohio, herein called the Company,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before Thomas E. Shroyer, Trial Examiner.Saidhearing was held at Newark, Ohio, on November 2, 1944. The Com-pany, the AFL, and United Steelworkers of America, CIO, hereincalled the Steelworkers, appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.'At the hearing, the Steelworkers moved the dismissal of the petitionon the grounds that a contract between the Company and the Steel-workers is a bar to a present determination of representatives, and1By stipulation of the parties,approved by the Trial Examiner at the hearing, therecord and exhibits in Case No. 8-R-1493. cited in footnote3, infra,concerning the em-ployees involved herein, were incorporated by reference into the record in the instant case.The parties stipulated that the witnesses called in that case,if called herein, would, inrespect to facts up to June 13, 1944,testify now as they did at that time.The partiesagreed, however, that evidence supplementary to or contradictory of that presented in theprior case might be introduced herein.61 N. L.R. B., No. 29.239 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Steelworkers "has not had an opportunity to operate undera collective bargaining agreement and gain the fruits of collective bar-gaining thereunto appertaining for a period of a year."For reasonshereinafter set out, the motion is hereby denied.On December 14,1944, the Steelworkers moved the Board to reopen the record to permitthe introduction of further evidence on the issue of the appropriateunit.For reasons hereinafter given, the motion was denied by BoardOrder dated March 10, 1944.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAluminum Company of America is a Pennsylvania corporation hav-ing its principal office and place of business at Pittsburgh, Pennsyl-vania.It is engaged in the production and sale of aluminum andaluminum alloys.The Company operates several plants, includingone plant located at Newark, Ohio, with which this proceeding is con-cerned.The Newark plant produces aluminum alloys and materialsfabricated therefrom.A large portion of the raw materials used atthe Newark plant is shipped there from points outside the State ofOhio, and a large portion of the materials produced there is shippedto places outside the State.The Company admits that its operations affect commerce within themeaning of the National Labor Relations Act, and we so find.II.THE ORGANIZATIONS INVOLVEDAmerican Federation of Labor is a labor organization admitting tomembership employees of the Company.United Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the AFL as exclusive bar-gaining representative of employees at its Newark, Ohio plant, unlessand until the AFL has been certified by the Board in an appropriateunit.On November 1, 1942, the Company and Aluminum Workers ofAmerica, CIO, herein called the AWA, executed a contract herein ALUMINUM COMPANY OF AMERICA241called the Master Agreement, covering employees at various of theCompany's plants.The said agreement was made effective for a termof 18 months, and thereafter until modified after at least 30 days' notice.On November 15,1943, following a consent election in which employeesat the Newark plant designated the AWA as their collective bargainingrepresentative,2 the Company and the AWA executed a Memorandumof Understandings, which incorporated by reference the provisions ofthe Master Agreement (including term), except for a minor revisionrelating to factors to be taken into consideration in reduction of forces.In negotiations not pertaining to the contract, the Company and theAWA agreed upon a schedule of wages for employees at Newark, andsubmitted it to the Regional War Labor Board for approval. In April1944, the AFL filed d-a petition for investigation and certification ofrepresentatives which the Board dismissed, despite the fact that at thetime the case was decided, the Memorandum of Understanding hadexpired, because a reasonable time had not yet elapsed since the AWAhad been designated as collective bargaining representative ofemployees at Newark.8During the term of the Master Agreement, the AWA made demandsupon the Company for a general wage increase. On January 27, 1944,the setting of a retroactive date from which any wage increase grantedshould become effective was referred to the National War Labor Board.On March 28, 1944, a second case was certified to the National WarLabor Board involving wage demands covering all of the plants of theCompany wherein employees were then represented by the AWA. OnMarch 14, 1944, the AWA requested a conference for the purpose ofnegotiating a new master agreement to succeed the one which wouldterminate May 1, 1944.The Company entered into such negotiationsand the parties agreed that the Master Agreement of 1942 shouldremain in effect until a new Master Agreement should be executed.On May 19,1944, the parties certified to the National War Labor Board17 non-wage contract issues.On September 12, 1944, when the AFLfiled its petition in the instant case, the three proceedings above-men-tioned were pending before the National War Labor Board, the mattersubmitted to the Regional War Labor Board had not been completelydisposed of, and neither the proposed master agreement, nor a newlocal agreement for employees at Newark had been signed. In June1944, the AWA merged with the Steelworkers and the Company recog-nized the Steelworkers as exclusive bargaining representative of itsemployees at all plants where the AWA had been certified. For pur-poses of convenience in the discussion which follows, the AWA andaCase No. 8-R-1231.3Matter of Aluminum Company of America,Newark Works,57 N. L.R. B. 913. 242DECISIONSOF NATIONALLABOR RELATIONS BOARDits successor, the Steelworkers, are indiscriminately referred to asthe CIO.The CIO contends that because it submitted disputes to the Na-tional and Regional War Labor Boards, which have been pendingbefore those Boards for an unusual length of time, under the doctrineenunciated by the Board inHatter of Allis-Chalmersand relatedcases,' no present determination of representatives should be made .5However, it appears that the contracting union, since its designationby the Board as exclusive bargaining representative, obtained manysubstantial benefits for the employees at Newark, and fully enjoyedits rights under the certification.'It cannot be argued that the CIO'sadoption for a short term of the Master Agreement was merely aninterim device for achieving a measure of stability until the CIO'sinitial bargaining program could be consummated, for the union did,not commence negotiations for the new agreement until March 1944,about 5 months after its certification.?Consequently, we find the argu-ment of the CIO, supporting its motion to dismiss the petition, to bewithout merit, and that an election at the present time will best effec-tuate the policies of the Act.A statement of a Board agent, introduced into evidence at thehearing, indicates that the AFL represents a substantial number ofemployees in the unit hereinafter fognd appropriate.8We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties stipulated at the hearing that all production and main-tenance employees except for office and clerical employees, adminis-trative, supervisory, technical and laboratory employees, office jani-*Matter of Allis-Chalmers Manufacturing Company,50 N. L. R. B. 306;Matter ofAluminum Company of America,Vancouver,Washington,53 N. L. R. B. 593,58 N. L. It. B.24.Matter of Taylor Forge&Pipe Works,58 N. L It.B. 1375.iThe AFL contends that the case is not subject to the rule established in theAllis-Chalmerscase,supra,because the organization which was certified has ceased to existInasmuch as we hereinabove find that for other reasons the rule invoked by the CIO isinapplicable,we shall not examine the merit of the AFL's contention.°SeeMatter of International Harvester Company,55 N. L. R. B. 497.SeeMatter of Diamond Magnesium Company,57N. L.R. B. 393.Cf.Matter of TaylorForgedPipe Works,supra.The fact that wage schedules for employees at Newark werepromptly negotiated after certification,and their approval has been delayed in part bytheWar Labor Board,does not distinguish this case from theDiamond Magnesiumcase,supra.Since wages will be incorporated into no term contract,itmay be assumed thatthe contracting parties herein are satisfied with instability on that subject,and that apresent determination of representatives would disturb no equities with relation thereto.SeeMatter of Thompson Products,Inc.,60 N. L. R. B. 885.6 The Field Examiner reportedthat the AFLsubmitted 414 authorization cards, 320 ofwhich bore signatures of persons listed on the Company'spay roll for the period endingSeptember 30, 1944, which contained the names of 763 employees in the appropriate unit ;and that the cards were dated in March through October 1944.The CIO relies upon itscontract to show its interest in the proceeding. ALUMINUM COMPANY OF AMERICA243tors,matrons, time cost clerks, fire protection inspectors and guards °constitute an appropriate unit.The AFL and the Company wouldconfine such a unit to the named employees at the Company's Newarkplant.The CIO contends that employees of the Company at allplants wherein the CIO is recognized as collective bargaining repre-sentative, comprise a single unit including employees at Newark.This contention was not raised at the hearing, but was incorporatedin a motion filed by the CIO subsequent to the hearing, requesting theBoard to reopen the records in the instant case and in Case No. 10-R-1290, concerning employees at the Alcoa, Tennessee plant of the Com-pany, to permit the introduction of evidence to prove the improprietycontention was raised at the hearing that employees at the Company'sTroutdale, Oregon, plant, who had previously designated the CIOas their exclusive bargaining representative, constituted a part of thesame multi-plant unit which the CIO now contends encompasses em-ployees at Newark.Evidence to support the contention was adducedat the hearing in Case No. 19-R-1381, but established no actual bar-gaining on a multi-plant basis, stabilized by agreement.Accordingly,the Board in that case rejected the assertion that a multi-plant unithad been created and found a single plant unit of the Company'semployees to be appropriate. Since the evidence which the CIOwould present at a rehearing of the instant matter is presumablythe same as that offered at the hearing in theTroutdalecase, abovementioned, we have heretofore denied the request for a rehearing.1°We find that all production and maintenance employees at theCompany's Newark plant, excluding office and clerical employees, ad-ministrative, supervisory, technical and laboratory employees, officejanitors,matrons, time cost clerks, fire-protection inspectors andguards constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.The AWA wasdesignated as representative of employees in such a unit in Case No.8-R-1231 and in Case No.8-R-1493 the parties stipulated that such a unit is appropriate.10Order issued March 10, 1945. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIREorED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Aluminum Com-pany of America (Newark Works), Newark, Ohio, an election bysecret ballot shall be conducted as early as possible, but not later thansixty (60) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regulartions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who' did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for, cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be rep-resented by American Federation of Labor (AFL) or by UnitedSteelworkers of America (CIO), for the purposes of collective bar-gaining, or by neither.0